DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tri Dang on 01/05/2021.
Claims are amended as follows:
1.	(Previously Presented):  A method of cell handover, comprising:

obtaining, by the terminal device, a measurement result by measuring a downlink signal from the network device or a downlink signal from another network device, 
sending, by the terminal device, the obtained measurement result to the network device, wherein the obtained measurement result enables the network device to determine whether the terminal device needs to perform a second cell handover;
determining, by the terminal device based on the obtained measurement result, whether the handover condition is satisfied;
in response to determining that the handover condition is satisfied, performing, by the terminal device, the first cell handover; and
before determining the handover condition is satisfied, in response to receiving, by the terminal device, a second handover command from the network device, performing, by the terminal device the second cell handover, wherein the second handover command instructs the terminal device to perform the second handover.
2-4.	(Cancelled)
5.	(Previously Presented):  The method according to claim 1, further comprising:
receiving, by the terminal device, uplink configuration information from the network device; and
sending, by the terminal device, an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal enables the network device to determine whether the terminal device needs to perform the second cell handover.
6.	(Cancelled)
7.	(Previously Presented):  A method of cell handover, comprising:

receiving, by the network device, the measurement result from the terminal device;
determining, by the network device based on the received measurement result, whether the terminal device needs to perform a second cell handover; and
in response to determining the terminal device needs to perform the second cell handover, sending, by the network device, a second handover command to the terminal device, wherein the second handover command instructs the terminal device to perform the second handover, wherein the second handover command enables the terminal device to, before determining the handover condition is satisfied, in response to receiving, by the terminal device, the second handover command from the network device, perform the second cell handover.
8.	(Previously Presented):  The method according to claim 7, further comprising:
sending, by the network device, uplink configuration information to the terminal device, wherein the uplink configuration information enables the terminal device to send an uplink reference signal to the network device;
receiving, by the network device, the uplink reference signal from the terminal device; and
obtaining, by the network device, a measurement result by measuring the uplink reference signal; wherein
determining whether the terminal device needs to perform the cell handover comprises:

9-10.	(Cancelled)
11.	(Previously Presented):  A communications apparatus, comprising:
a non-transitory memory storage comprising instructions; and
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
receive a first handover command from a network device, wherein the network device includes a base station, the first handover command indicates a handover condition, and the first handover command instructs the apparatus to determine whether to perform a first cell handover according to the handover condition;
obtain a measurement result by measuring a downlink signal from the network device or a downlink signal from another network device; 
send the obtained measurement result to the network device, wherein the obtained measurement result enables the network device to determine whether the terminal device needs to perform a second cell handover;
determine, based on the obtained measurement result, whether the handover condition is satisfied;
in response to determining that the handover condition is satisfied, perform the first cell handover; and
before determining the handover condition is satisfied, in response to receiving a second handover command from the network device, perform the second cell handover, wherein the second handover command instructs the terminal device to perform the second handover.
12-14.	(Cancelled)
15.	(Previously Presented):  The apparatus according to claim 11, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:

send an uplink reference signal to the network device based on the uplink configuration information, wherein the uplink reference signal enables the network device to determine whether the communications apparatus needs to perform the second cell handover.
16.	(Cancelled):  
17.	(Currently Amended):  A communications apparatus, comprising:
a non-transitory memory storage comprising instructions; and
one or more processors in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the communications apparatus to: 
send a first handover command to a terminal device, wherein the first handover command indicates a handover condition, and the first handover command instructs the terminal device to determine whether to perform a first cell handover according to the handover condition, wherein the first handover command enables the terminal device to determine, based on a measurement result of a downlink signal from the communications apparatus or a downlink signal from another communications apparatus, whether the handover condition is satisfied, and enables the terminal device to, in response to determining the handover condition is satisfied, perform the first cell handover; 
receive the measurement result from the terminal device;
determine, based on the received measurement result, whether the terminal device needs to perform a second cell handover; and
in response to determining the terminal device needs to perform the second cell handover, send a second handover command to the terminal device, wherein the handover command enables the terminal device to, before determining the handover condition is satisfied, in response to receiving, by the terminal device, the second handover command from the apparatus, perform the second cell handover, wherein the 
18.	(Previously Presented):  The apparatus according to claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
send uplink configuration information to the terminal device, wherein the uplink configuration information enables the terminal device to send an uplink reference signal to the communications apparatus;
receive the uplink reference signal from the terminal device; and
obtain a measurement result by measuring the uplink reference signal; wherein
to determine whether the terminal device needs to perform the cell handover, the instructions, when executed by the one or more processors, cause the apparatus to:
determine whether the terminal device needs to perform the second cell handover based on the obtained measurement result.
19-20.	(Cancelled)
21. 	(Previously Presented):  The method according to claim 1, wherein performing the first cell handover comprises:
perform the first cell handover without monitoring the second handover command from the network device. 
22.	(Previously Presented):  The method according to claim 7, wherein the first handover command enabling the terminal device to perform the first cell handover comprises:
the first handover command enables the terminal device to perform the first cell handover without monitoring the second handover command from the network device.
23.	(Cancelled)

perform the first cell handover without monitoring the second handover command from the network device. 
25.	(Previously Presented):  The apparatus according to claim 17, wherein the first handover command enabling the terminal device to perform the first cell handover comprises:
the handover condition allows the terminal device to perform the first cell handover without monitoring the second handover command from the network device.
26.	(Cancelled)
27.	(Previously Presented):  The method according to claim 1, further comprising:
receiving, by the terminal device, an indication information from the network device, wherein the indication information indicates a release of the handover condition.
28.	(Previously Presented):  The method according to claim 7, further comprising:
sending, by the network device, an indication information to the terminal device, wherein the indication information indicates a release of the handover condition.
29.	(Previously Presented):  The apparatus according to claim 11, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive an indication information from the network device, wherein the indication information indicates a release of the handover condition.
30.	(Previously Presented):  The apparatus according to claim 17, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:

31.	(Previously Presented):  The method according to claim 1, wherein the first handover command indicates a target cell identity used for the first cell handover, and the second handover command indicates a target cell identity used for the second cell handover.
32.	(Previously Presented):  The method according to claim 7, wherein the first handover command indicates a target cell identity used for the first cell handover, and the second handover command indicates a target cell identity used for the second cell handover.
33.	(Previously Presented):  The apparatus according to claim 11, wherein the first handover command indicates a target cell identity used for the first cell handover, and the second handover command indicates a target cell identity used for the second cell handover.
34.	(Previously Presented):  The apparatus according to claim 17, wherein the first handover command indicates a target cell identity used for the first cell handover, and the second handover command indicates a target cell identity used for the second cell handover.


Allowable Subject Matter
Claims 1, 5, 7, 8, 11, 15, 17, 18, 21, 22, 24, 25 and 27-34 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

With respect to the allowed independent claim 1:
Braun (US 20160198385, hereinafter “Braun”), teaches, 
“A method of cell handover (FIG. 3 illustrates a signal flow diagram illustrating an example of hand-over processing with dynamic parameter adjustment), comprising: receiving, by a terminal device (UE 13-2, in Fig. 3), a first handover command (RRC measurement control parameters in step 304, Fig. 3) from a network device (source station 17-1 sends RRC measurement control parameters (e.g., offset value 606, a hysteresis value (e.g., first hysteresis value 632-1 or second hysteresis value 632-2), TimetoTrigger 614, etc.) to UE 13-2, Para. [0066]), wherein the network device includes a base station (source station 17-1), the first handover command indicates a handover condition (The measurement control parameters (step 304) may also set any parameters for performing condition measurement reports (step 306). For example, UE 13-2 may be instructed (in step 304 and/or in step 310) to send a predetermined number of condition measurement reports, to periodically send condition measurement reports at a predetermined report interval and/or to send condition measurement report(s) responsive to one or more trigger conditions (e.g., a predetermined change in the source signal strength Ms 602), Paras. [0066]-[0067]), and the first handover command instructs the terminal device to determine whether to perform a first cell handover according to the handover condition (the measurement control parameters (step 304) sets an initial hysteresis value to first hysteresis value 632-1 (i.e., a higher hysteresis value). The measurement control parameters set thresholds for sending hand-over measurement reports (step 312) for initiating hand-over, Paras. [0066]-[0067]); obtaining, by the terminal device, a measurement result (one or more condition measurement reports, step 306 and hand-over measurement reports 312; Fig. 3) by measuring a downlink signal from the network device or a downlink signal from another network device (At step 306, UE 13-2 sends one or more condition measurement reports to controller 30. Each condition measurement report 306 indicates a signal strength (e.g., RSRP level) of source station 17-1, as measured by UE 13-2 from a strength of a reference signal sent from source station 17-1. In some examples, the condition measurement report may also indicate a signal strength of one or more target stations (such as target station 17-2), Para. [0068] and  At step 312, UE 13-2 is triggered to send one or more hand-over measurement reports to source station 17-1, Paras. [0071]), sending, by the terminal device, the obtained measurement result to the network device (At step 306, UE 13-2 sends one or more condition measurement reports to controller 30. Each condition measurement report 306 indicates a signal strength (e.g., RSRP level) of source station 17-1, as measured by UE 13-2 from a strength of a reference signal sent from source station 17-1. In some examples, the condition measurement report may also indicate a signal strength of one or more target stations (such as target station 17-2), Para. [0068] and  At step 312, UE 13-2 is triggered to send one or more hand-over measurement reports to source station 17-1, Paras. [0071]), wherein the obtained measurement result enables the network device to determine whether the terminal device needs to perform a second cell handover (At step 314, source station 17-1 determines whether to initiate a hand-over, based on the hand-over measurement report(s) received at step 312. Source station 17-1 may also consider other information to make a hand-over decision, such as load and/or service information of target station 17-2.), wherein the second handover command instruct the terminal device to perform the second handover ( At 322, source station 17-1 sends a hand-over command to UE 13-2, responsive to the received hand-over request acknowledgement message (step 320). The hand-over command includes information for UE 13-2 to set up a connection to target station 17-2, Paras. [0073]-[0075])”.
Tamura et al. (US 20140126545, hereinafter “Tamura”) teaches,	“determining, by the terminal device based on the obtained measurement result, whether the handover condition is satisfied (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]; in response to determining the handover condition is satisfied, performing, by the terminal device according to the determination, a cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096])”.
 	However, Braun and Tamura, whether taken alone or combination, do not teach or suggest the following novel features:
the method of claim 1 comprising before determining the handover condition is satisfied, in response to receiving, by the terminal device, a second handover command from the network device, performing, by the terminal device the second cell handover, wherein the second handover command instructs the terminal device to perform the second handover”, in combination with all the recited limitations of the claim 1.
Dependent claims 5, 21, 27 and 31 are allowable because of their dependencies to claim 1.

With respect to the allowed independent claim 7:
“A method of cell handover (FIG. 3 illustrates a signal flow diagram illustrating an example of hand-over processing with dynamic parameter adjustment),, comprising: sending, by a network device that includes a base station  (source station 17-1), a first handover command (RRC measurement control parameters in step 304, Fig. 3)  to a terminal device (source station 17-1 sends RRC measurement control parameters (e.g., offset value 606, a hysteresis value (e.g., first hysteresis value 632-1 or second hysteresis value 632-2), TimetoTrigger 614, etc.) to UE 13-2, Para. [0066]), wherein the first handover command indicates a handover condition (The measurement control parameters (step 304) may also set any parameters for performing condition measurement reports (step 306). For example, UE 13-2 may be instructed (in step 304 and/or in step 310) to send a predetermined number of condition measurement reports, to periodically send condition measurement reports at a predetermined report interval and/or to send condition measurement report(s) responsive to one or more trigger conditions (e.g., a predetermined change in the source signal strength Ms 602), Paras. [0066]-[0067]), and the first handover command instructs the terminal device to determine whether to perform a first cell handover according to the handover condition (the measurement control parameters (step 304) sets an initial hysteresis value to first hysteresis value 632-1 (i.e., a higher hysteresis value). The measurement control parameters set thresholds for sending hand-over measurement reports (step 312) for initiating hand-over, Paras. [0066]-[0067]); wherein the first handover command enables the terminal device to determine, based on the obtained a measurement result of a downlink signal from the network device or a downlink signal from another network device  (At step 314, source station 17-1 determines whether to initiate a hand-over, based on the hand-over measurement report(s) received at step 312. Source station 17-1 may also consider other information to make a hand-over decision, such as load and/or service information of target station 17-2.), receiving, by the network device, the measurement result from the terminal device; determining, by the network device based on the received measurement result, whether the terminal device needs to perform a second cell handover (At step 306, UE 13-2 sends one or more condition measurement reports to controller 30. Each condition measurement report 306 indicates a signal strength (e.g., RSRP level) of source station 17-1, as measured by UE 13-2 from a strength of a reference signal sent from source station 17-1. In some examples, the condition measurement report may also indicate a signal strength of one or more target stations (such as target station 17-2), Para. [0068] and  At step 312, UE 13-2 is triggered to send one or more hand-over measurement reports to source station 17-1, Paras. [0071])”
Tamura et al. (US 20140126545, hereinafter “Tamura”) teaches, 	“whether the handover condition is satisfied, and enables the terminal device to, in response to determining the handover condition is satisfied, perform; a the first cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096] and performs handover to the TDD BS 100 (S190), Fig. 3 and Paras. [0048]-[0058])”
 	However, Braun and Tamura, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the method of claim 7 comprising: in response to determining the terminal device needs to perform the second cell handover, sending, by the network device, a second handover command to the terminal device, wherein the second handover command instructs the terminal device to perform the second handover, wherein the second handover command enables the terminal device to, before determining the handover condition is satisfied, in response to receiving, by the terminal device, the second handover command from the network device, perform, a the second cell handover”, in combination of with the other limitations in claim 7.
8, 22, 28 and 32 are allowable because of their dependencies to claim 7.

With respect to the allowed independent claim 11:
Braun (US 20160198385, hereinafter “Braun”), teaches, 
“A communications apparatus (UE 13-2; Fig. 3 and Fig. 7), comprising: a non-transitory memory storage (Fig. 7; 714) comprising instructions; and one or more processors (Fig. 7; 712) in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus to: receive a first handover command (RRC measurement control parameters in step 304, Fig. 3) from a network device (source station 17-1 sends RRC measurement control parameters (e.g., offset value 606, a hysteresis value (e.g., first hysteresis value 632-1 or second hysteresis value 632-2), TimetoTrigger 614, etc.) to UE 13-2, Para. [0066]), wherein the network device includes a base station (source station 17-1), the first handover command indicates a handover condition (The measurement control parameters (step 304) may also set any parameters for performing condition measurement reports (step 306). For example, UE 13-2 may be instructed (in step 304 and/or in step 310) to send a predetermined number of condition measurement reports, to periodically send condition measurement reports at a predetermined report interval and/or to send condition measurement report(s) responsive to one or more trigger conditions (e.g., a predetermined change in the source signal strength Ms 602), Paras. [0066]-[0067]), and the first handover command instructs the terminal device to determine whether to perform a first cell handover according to the handover condition (the measurement control parameters (step 304) sets an initial hysteresis value to first hysteresis value 632-1 (i.e., a higher hysteresis value). The measurement control parameters set thresholds for sending hand-over measurement reports (step 312) for initiating hand-over, Paras. [0066]-[0067]); obtain a measurement result (one or more condition measurement reports, step 306 and hand-over measurement reports 312; Fig. 3) by measuring a downlink signal from the network device or a downlink signal from another network device (At step 306, UE 13-2 sends one or more condition measurement reports to controller 30. Each condition measurement report 306 indicates a signal strength (e.g., RSRP level) of source station 17-1, as measured by UE 13-2 from a strength of a reference signal sent from source station 17-1. In some examples, the condition measurement report may also indicate a signal strength of one or more target stations (such as target station 17-2), Para. [0068] and  At step 312, UE 13-2 is triggered to send one or more hand-over measurement reports to source station 17-1, Paras. [0071]), send the obtained measurement result to the network device (At step 306, UE 13-2 sends one or more condition measurement reports to controller 30. Each condition measurement report 306 indicates a signal strength (e.g., RSRP level) of source station 17-1, as measured by UE 13-2 from a strength of a reference signal sent from source station 17-1. In some examples, the condition measurement report may also indicate a signal strength of one or more target stations (such as target station 17-2), Para. [0068] and  At step 312, UE 13-2 is triggered to send one or more hand-over measurement reports to source station 17-1, Paras. [0071]), wherein the obtained measurement result enables the network device to determine whether the terminal device needs to perform a second cell handover (At step 314, source station 17-1 determines whether to initiate a hand-over, based on the hand-over measurement report(s) received at step 312. Source station 17-1 may also consider other information to make a hand-over decision, such as load and/or service information of target station 17-2.), wherein the second handover command instruct the terminal device to perform the second handover ( At 322, source station 17-1 sends a hand-over command to UE 13-2, responsive to the received hand-over request acknowledgement message (step 320). The hand-over command includes information for UE 13-2 to set up a connection to target station 17-2, Paras. [0073]-[0075])”.
Tamura et al. (US 20140126545, hereinafter “Tamura”) teaches,	“determine based on the obtained measurement result, whether the handover condition is satisfied (The terminal UE1 determines whether or not the PDSCH reception quality of the target cell for handover is superior to the PDSCH reception quality of the own cell (i.e., the PDSCH reception quality that is currently in use) (step S102), Fig. 3; S102 and Para. [0095]-[0096]; in response to determining the handover condition is satisfied, performing, by the terminal device according to the determination, a cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096])”.
 	However, Braun and Tamura, whether taken alone or combination, do not teach or suggest the following novel features:
	“the apparatus of claim 11 comprising before determining the handover condition is satisfied, in response to receiving, by the terminal device, a second handover command from the network device, performing, by the terminal device the second cell handover, wherein the second handover command instructs the terminal device to perform the second handover”, in combination with all the recited limitations of the claim 11.
Dependent claims 15, 24, 29 and 33 are allowable because of their dependencies to claim 11.

With respect to the allowed independent claim 17:
“A communications apparatus (base station 17-1, 17-2; Fig. 2), comprising: a non-transitory memory storage (Fig. 2; 210) comprising instructions; and one or more processors (Fig. 2; 208) in communication with the memory storage, wherein the instructions, when executed by the one or more processors, cause the apparatus to: send a first handover command (RRC measurement control parameters in step 304, Fig. 3)  to a terminal device (source station 17-1 sends RRC measurement control parameters (e.g., offset value 606, a hysteresis value (e.g., first hysteresis value 632-1 or second hysteresis value 632-2), TimetoTrigger 614, etc.) to UE 13-2, Para. [0066]), wherein the first handover command indicates a handover condition (The measurement control parameters (step 304) may also set any parameters for performing condition measurement reports (step 306). For example, UE 13-2 may be instructed (in step 304 and/or in step 310) to send a predetermined number of condition measurement reports, to periodically send condition measurement reports at a predetermined report interval and/or to send condition measurement report(s) responsive to one or more trigger conditions (e.g., a predetermined change in the source signal strength Ms 602), Paras. [0066]-[0067]), and the first handover command instructs the terminal device to determine whether to perform a first cell handover according to the handover condition (the measurement control parameters (step 304) sets an initial hysteresis value to first hysteresis value 632-1 (i.e., a higher hysteresis value). The measurement control parameters set thresholds for sending hand-over measurement reports (step 312) for initiating hand-over, Paras. [0066]-[0067]); wherein the first handover command enables the terminal device to determine, based on the obtained a measurement result of a downlink signal from the communication apparatus or a downlink signal from another network device  (At step 314, source station 17-1 determines whether to initiate a hand-over, based on the hand-over measurement report(s) received at step 312. Source station 17-1 may also consider other information to make a hand-over decision, such as load and/or service information of target station 17-2.), receive the measurement result from the terminal device; determine based on the received measurement result, whether the terminal device needs to perform a second cell handover (At step 306, UE 13-2 sends one or more condition measurement reports to controller 30. Each condition measurement report 306 indicates a signal strength (e.g., RSRP level) of source station 17-1, as measured by UE 13-2 from a strength of a reference signal sent from source station 17-1. In some examples, the condition measurement report may also indicate a signal strength of one or more target stations (such as target station 17-2), Para. [0068] and  At step 312, UE 13-2 is triggered to send one or more hand-over measurement reports to source station 17-1, Paras. [0071])”
Tamura et al. (US 20140126545, hereinafter “Tamura”) teaches, 	“whether the handover condition is satisfied, and enables the terminal device to, in response to determining the handover condition is satisfied, perform; a the first cell handover (When a determination result rendered in step S102 is No, processing proceeds to step S103. In contrast, when the result is Yes, processing proceeds to step S104. The terminal UE1 continues a communication with the own cell in step S103, thereupon returning to step S102. In step S104, the terminal UE1 halts the communication with the own cell and starts handover to the target cell for handover, Paras. [0095]-[0096] and performs handover to the TDD BS 100 (S190), Fig. 3 and Paras. [0048]-[0058])”
 	However, Braun and Tamura, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the communications apparatus of claim 17 comprising: in response to determining the terminal device needs to perform the second cell handover, sending, by the network device, a second handover command to the terminal device, wherein the second handover command instructs the terminal device to perform the second handover, wherein the second handover command enables the terminal device to, before determining the handover condition is satisfied, in response to receiving, by the terminal device, the second handover command from the network device, perform, a the second cell handover”, in combination of with the other limitations in claim 17.
Dependent claims 18, 25, 30 and 34 are allowable because of their dependencies to claim 17.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641